Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 11/16/2021, wherein claims 1 and 6-8 were amended; and claim 10 was canceled. Applicant is reminded that the status identifier for claims 2-5 should be “(Withdrawn)” not “(Original)” since claims 2-5 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite by the limitation “said protective box body including rotary connectors on one side” since it is unclear if the limitation is referring to the rotary side defined in claim 1. Examiner suggests replacing the limitation with “said protective box body including rotary connectors on the rotary side.
Claim 6 is further rendered indefinite by the limitation “the upper box body mating to the a lower box body on the remaining sides, and the upper box body and lower box body being closed and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins (US 6,513,658) in view of Scarbrough et al. (US 9,174,787).
Regarding claim 1, Adkins discloses a type of reusable packing box (10) characterized by the inclusion of a protective box body composed of a bottom surface (bottom wall in Fig. 6) and multiple sloped sidewalls (at reference numeral 12 in Fig. 6) as well as an elastic air-filled layer (at 38) laminated on the inside of the protective box body, said elastic air-filled layer being set with an air hole (at 34) and 
However, Scarbrough teaches a packaging (See Figs. 3 and 6) comprising a top portion (portion to the left of 25 in Fig. 3) and a bottom portion (portion to the right of 25 in Fig. 3), wherein an air hole (100) located centrally on the rotary side (at 25 when folded – See Fig. 6) connecting the top portion and the bottom portion of the packaging, and wherein upon inflation, air fills space within the top portion and the bottom portion of the packaging, for the purpose of allowing even inflation on all sides of the packaging at once (See column 4, lines 10-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air hole of Adkins to be located at the rotary side of the reusable box as taught by Scarbrough in order to allow both the top portion and the bottom portion to be inflated at once.
Regarding claim 9, Adkins discloses the material of said packing box being a general-purpose plastic.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins (US 6,513,658) ) in view of Scarbrough et al. (US 9,174,787) as applied to claim 1, in view of Oas (US 7,931,402). Adkins discloses said protective box body including rotary connectors (upper and lower portions of 16 in Fig. 5) on the rotary side, the top portion mating to the lower portion are closed and sealed to one another on the remaining sides by a snap connection (at 26/28 in Fig. 5), but Adkins does not disclose the top and bottom portions being sealed by a zipper. However, Oas teaches it is well known in the art for a container (10) comprising a body portion (at 20) and a cover portion (at 50) being . 
Regarding claim 8, Adkins-Scarbrough discloses the upper box body and lower box body being connected via two hinge elements (portions of 16 above and below element 50 in Fig. 2 of Adkins) on the rotary side, the air hole of said elastic air filled layer being set between the two hinge elements on the rotary side.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins (US 6,513,658) in view of Scarbrough et al. (US 9,174,787) and Oas (US 7,931,402) as applied to claim 6 above, and further in view of Hudson (US 2002/0070566). As described above, Adkins-Scarbrough-Oas discloses the claimed invention except for the a latch assembly which includes a pin and sealing strip. However, Hudson teaches a container (See Fig. 1) comprising a zipper connection (at 12), wherein the zipper connection is further provided with a latch assembly (at 10) which includes a pin (25) and sealing strip (at 20), for the purpose of providing a lock for the zipper fastener. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the zipper fastener of Adkins-Scarbrough-Oas with a latch assembly as taught by Hudson in order to lock the zipper in its closed position.




Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735